          Case 1:19-cv-09910-ER Document 30 Filed 01/27/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

Leonid Falberg, as representative of a class of
similarly situated persons, and on behalf of
The Goldman Sachs 401(k) Plan,

                                        Plaintiff,
                                                              No. 1:19-cv-09910-ER
                  —against—
                                                            Oral Argument Requested
The Goldman Sachs Group, Inc., The Goldman
Sachs 401(k) Plan Retirement Committee, and
John Does 1–20,

                                    Defendants.


                             NOTICE OF MOTION TO DISMISS

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law,

Declarations of Peter Fortner, Kenneth Topping, and Christopher Ceder and exhibits thereto, and

all prior pleadings and proceedings herein, Defendants The Goldman Sachs Group, Inc., and The

Goldman Sachs 401(k) Plan Retirement Committee, by their counsel, Steptoe & Johnson LLP,

will move this Court, before the Honorable Edgardo Ramos, at the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York 10007, on a date and time to be set

by the Court for an Order to dismiss this action pursuant to Rules 12(b)(1) and 12(b)(6) of the

Federal Rules of Civil Procedure and applicable case law, together with such other and further

relief as this Court shall deem just and proper.



Dated: New York, New York                            Respectfully submitted,
       January 27, 2020
                                                     By:   /s/ Charles Michael
        Case 1:19-cv-09910-ER Document 30 Filed 01/27/20 Page 2 of 2




                                           Charles Michael
                                           STEPTOE & JOHNSON LLP
                                           1114 Avenue of the Americas
                                           New York, New York 10036
                                           Tel: (212) 506-3900
                                           Fax: (212) 506-3950

                                           Paul J. Ondrasik, Jr.*
                                           Eric G. Serron*
                                           1330 Connecticut Ave., NW
                                           Washington, D.C. 20036
                                           Tel: (202) 429-3000
                                           Fax: (202) 429-3902
                                           *pro hac vice pending

                                       Counsel for The Goldman Sachs Group, Inc.,
                                       and The Goldman Sachs 401(k) Plan
                                       Retirement Committee



To:   Michele R. Fisher
      Paul J. Lukas
      Kai H. Richter
      Brock J. Specht
      Carl F. Engstrom
      Brandon T. McDonough
      Ben J. Bauer
      Major Khan




                                 -2-
